Luke, J.
1. Motions for continuance are left to the sound discretion of the court; and where in a recorder’s court, on the call of the case of ' one charged with the violation of a municipal ordinance, the defendant made a motion for a continuance, on the ground that he had been recently arrested, and the court then offered to procure the attendance of any witnesses he might need, and he replied that he had no special *471witnesses that he could name, the refusal of the court to continue the case was not an abuse of discretion.
Decided March 15, 1917.
Certiorari; from Greene superior court—Judge Park. November 4, 1916.
J. G. Faust, for plaintiff in error. Nod P. Parle, contra.
2. Upon the petition for certiorari and the answer thereto the court did not err in .overruling the certiorari.

Judgment affirmed.


Wade, O. J., and George, J., concur.